Citation Nr: 0532601
Decision Date: 12/02/05	Archive Date: 03/02/06

DOCKET NO. 00-19 801                        DATE DEC 02 2005

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a right shoulder dislocation.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WI1NESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from August 1952 to February 1960.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, which denied a disability rating in excess of 20 percent for the veteran's right shoulder disability. In April 2002, the veteran's claims folder was moved to the VA Regional Office (RO) in St. Petersburg, Florida.

This claim was originally presented to the Board in March 2003 and again in September2003; on each occasion, it was remanded for additional development. It has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

In November 2002, the veteran testified at a personal hearing before a Veterans Law Judge who is no longer a member of the Board. In September 2005, the veteran was sent a letter to determine if he desired another hearing before an active Veterans Law Judge who would then participate in the decision on his claim, in accordance with the law. 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2005). In correspondence received in October 2005, the veteran requested a video conference hearing before a Veterans Law Judge at the VA Regional Office in Denver, Colorado.

To ensure full compliance with due process requirements, the appeal is REMANDED for the following development:

The appellant should be scheduled for a video conference hearing before a Veterans Law Judge at the VA Regional Office in Denver, Colorado. All correspondence pertaining to this matter should be associated with the claims folder.

- 2 


Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims. that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp; 2005).

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 




